Title: To James Madison from Rufus King, 2 November 1801
From: King, Rufus
To: Madison, James


Private
Dear Sir,London Nov. 2. 1801
The news Papers, among which is the Porcupine, the Paper of the new opposition, which Mr. Dawsons repeated disappointments enable me to add to those I had before delivered to him afford a pretty just view of the public Sentiment concerning the peace. Mr. Sheridan, in a single sentence has happily expressed this sentiment: “It is a peace every body is glad of, and no body proud of.” Of the old Ministry Mr. Windham (the friend of Burke, and the Legatee of his opinions respecting the French Revolution) in one house, and Lord Grenville in the other, will censure the Preliminaries; but a very large majority of both Houses will approve them. There are, notwithstanding some able, reflecting, and influential Men both in and out of Parliament who behold with deep concern the decided Superiority that France has obtained over all her adversaries, and which in their opinion endangers the repose, and independence of every state in Europe. The peace, according to these Gentlemen, is only the end of the first punic War, and tho’ they may not live to see the last, they make no secret of their apprehension that it will prove fatal to the independence of their Country.
I have this morning seen Mr. Addington, and had an opportunity of fully explaining to him the extraordinary situation of the negotiation respecting the 6. article. The light in which he sees the subject, encourages me to expect that the business will yet take a satisfactory turn: In the mean time I am pressing Lord Hawkesbury for a definitive Answer.
I am no stranger to the Feelings which would be gratified by a more peremptory mode of discussion; but having, from a pretty thorough acquaintance with the subject, become strongly impressed with the Policy of our getting rid of a Controversy, which no body seems willing to examine, and in which we have to encounter much interested misrepresentation: I am led to doubt the suggestion of every measure that would afford a pretext to decide the Question, upon which we are at issue, upon any other than its true principles; and it is to Considerations of this Sort, that I must refer myself for the justification of the yet unexpended Stock of Patience, with which I have pursued the Settlement of this unpleasant Discussion. With Sentiments of Sincere respect I have the honour to be, Dear sir, Your ob: & faithful Servt
Rufus King
 

   RC (DLC: Rives Collection, Madison Papers); letterbook copy (NHi: Rufus King Papers, vol. 54). RC in a clerk’s hand, signed by King.



   The London Porcupine was first published in October 1800 and shortly thereafter became the Porcupine and Antigallican Monitor. The editor, William Cobbett, had also published Porcupine’s Gazette in Philadelphia from 1797 to 1799 (William S. Ward, comp., Index and Finding List of Serials Published in the British Isles, 1789–1832 [Lexington, Ky., 1953], p. 130; Brigham, History and Bibliography of American Newspapers, 2:946; PJMWilliam T. Hutchinson et al., eds., The Papers of James Madison (1st ser., vols. 1–10, Chicago, 1962–77, vols. 11–17, Charlottesville, Va., 1977–91)., 16:183 n. 7).


   For British dramatist Richard Brinsley Sheridan’s remark to this effect in the House of Commons debate on 29 Oct. 1801, see The Parliamentary History of England from the Earliest Period to the Year 1803 … (36 vols.; London, 1806–20), 36:17.

